Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000017
                                                       12-JUN-2012
                                                       08:42 AM
                          NO. SCWC-11-0000017

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  HENRY KAPONONUIAHOPILI LII, Petitioner/Petitioner-Appellant,

                                  vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                    (ICA NO. CAAP-11-0000017;
      S.P.P. NO. 10-1-0010 (CR. NOS. 88-0826 and 88-2308))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
  and Circuit Judge Garibaldi, in place of Duffy, J., recused)

          Petitioner/Petitioner-Appellant Henry Kapononuiahopili

Lii’s application for writ of certiorari filed on May 1, 2012, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, June 12, 2012.

Henry Kapononuiahopili             /s/ Mark E. Recktenwald
Lii, petitioner, pro se
                                   /s/ Paula A. Nakayama

                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Colette Y. Garibaldi